          Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


TIKTOK INC. and BYTEDANCE LTD.,

                       Plaintiffs,

        v.                                            Civil Case No. 20-cv-2658

DONALD J. TRUMP, in his official capacity as
President of the United States; WILBUR L.
ROSS, JR., in his official capacity as Secretary
of Commerce; and U.S. DEPARTMENT OF
COMMERCE,

                       Defendants.


       SUPPLEMENTAL DECLARATION OF PROFESSOR STEVEN WEBER

       I, Steven Weber, under penalty of perjury, hereby declare as follows:

       1.      I am Professor and Associate Dean of the School of Information, and Professor of

Political Science, at the University of California, Berkeley. I have been retained by the plaintiffs

in this case to analyze President Trump’s Executive Order of August 6, 2020 relating to the TikTok

software application (“the August 6 order”) and the Department of Commerce’s subsequent

actions pursuant to that order, which identified specific prohibited transactions in regards to

TikTok.

       2.      I submitted a declaration in this case on September 21, 2020 that analyzed the stated

justifications for the August 6 order. I now submit this supplemental declaration to provide a

further assessment of the administrative record submitted by the government on October 5, 2020

in defense of the August 6 order, including in particular the Commerce Department memorandum

prepared by Deputy Assistant Secretary John Costello on September 17, 2020 regarding “Proposed
         Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 2 of 8




Prohibited Transactions Related to TikTok Pursuant to Executive Order 13942” (the “Commerce

Memo”).

        3.      As noted in my initial declaration, I have also reviewed the declaration of Roland

Cloutier, TikTok’s Chief Security Officer, as well as other data security-related materials the

company has made public. I have also reviewed Mr. Cloutier’s supplemental declaration executed

on October 12, 2020. In reviewing the government’s brief in this case (page 25 footnote 6), I see

that the government has observed that my initial declaration did not specifically list these materials.

I mentioned these materials because they have informed my understanding of how TikTok

operates, and I provided specific references to my sources in my initial declaration where relevant

for particular points. That said, to the extent it is helpful, I have also attached as Exhibit 1 a list of

all the public TikTok materials that I recall reviewing.

        4.      In the same footnote, the government also notes that it is “rather curious that

Plaintiffs hired a purported cybersecurity expert … but then affirmatively chose not to provide that

individual with access to any non-public material.” As to my qualifications, as noted in my original

declaration, I am the founder and faculty director of the Center for Long Term Cybersecurity at

UC Berkeley, where I lead a multi-disciplinary research group that works on cybersecurity issues.

I am a political scientist by training with a specialization in the national security dimensions of

digital technology, however, not a software engineer, and the focus of my declaration is

accordingly on a high-level assessment of TikTok’s data and algorithm security protections vis-à-

vis industry standards and in the context of national security risk. Like many fields, data security

is a subject that can be analyzed from a number of perspectives, and many senior data security

professionals, notably including Chief Information Security Officers (“CISOs”) at major

companies, have multi-disciplinary backgrounds that are not first and foremost technical. For this




                                                    2
         Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 3 of 8




type of qualitative analysis, review of the computer code comprising TikTok’s security safeguards

is neither necessary nor appropriate, though I note that Mr. Cloutier’s declaration states that

TikTok leverages other third-party experts to conduct security assessments and code reviews (as

is best practice for such firms).

       5.      With the foregoing background, I will turn to addressing several points raised by

the government in the Commerce Memo.

       6.      First, on page 3 of the Memo, it states that “ByteDance successes have been

attributed to its algorithm, which tailors content for users. The Company has kept its algorithm

mostly shrouded; however, Yiming has explained that it is powered through AI and machine

learning.” The use of the word “shrouded” suggests that there is something nefarious about a

company maintaining confidentiality over AI and machine learning algorithms for user content

recommendation. But this is simply standard industry practice, for virtually all social media (and

many other technology) companies, where AI-enabled algorithms are a core piece of intellectual

property. The fact that ByteDance has not publicly disclosed its recommendation algorithm is

evidence of a common commercial strategy, not a suspicious activity. What’s more, as noted in

my original declaration, TikTok’s newly-announced “Transparency and Accountability Center”

will enable researchers to examine the code that drives the TikTok recommendation algorithm,

which is an unprecedented step for social media companies.

       7.      Second, on pages 13-14 of the Memo, The Commerce Department describes

TikTok’s practices with respect to the collection of data from its users. In this section, the

memorandum makes several points that reinforce observations made in my initial declaration, and

undercut the rationale for the August 6 executive order.        For example, the memorandum

acknowledges that TikTok’s practices on data collection are “similar to other major social media




                                                3
        Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 4 of 8




platforms.” (Commerce Memo at 14.) The memorandum also states that data collection practices

that have been subject to criticism (such as scanning of information stored on a device’s clipboard)

may be “pretty standard” practices that relate to efforts to combat automated bot and spam

behavior. (Id. & n. 115).1 Lastly, the memorandum states that “TikTok collected far more data in

the past,” which is of course yet another industry-wide trend, as new regulations such as Europe’s

General Data Protection Regulation (“GDPR”) and California’s Consumer Privacy Act (“CCPA”)

impose new obligations with respect to data privacy on firms throughout the economy. These

acknowledgments in the Commerce Memo undercut the rationale for the Administration’s decision

to single out and ban TikTok.

       8.      The apparent concern in the Commerce Memo with regard to TikTok’s collection

of user data is the possibility that such data could be shared with ByteDance and ultimately with

the Chinese government. It is conspicuous, however, that the Commerce Memo does not address

the safeguards that TikTok has in place to protect user data, including in particular its encryption

of data in storage as described in Mr. Cloutier’s declaration. As I discussed in my initial

declaration, encryption of stored data is a common best practice for mitigating data security risk.

The value of encryption is that if stored data is somehow accessed without authorization, the data

will be indecipherable without the encryption key.        Discussing perceived vulnerabilities in

TikTok’s data security safeguards without discussing its encryption practices would be like

discussing the security of money in a bank without considering whether or not the bank kept the

money in a vault.




1
 TikTok provided a detailed explanation of this practice in a blog post in June 2020.
https://newsroom.tiktok.com/en-gb/updates-on-our-security-roadmap-uk/


                                                 4
         Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 5 of 8




       9.      The same issue pervades the Commerce Memo’s discussion of TikTok’s storage of

some user data in Singapore through Alibaba Cloud and in the United States through China

Unicom (Americas) Operations Ltd. (“CUA”). The Commerce Memo seems to assume that if

TikTok stores data on a server owned or leased by a Chinese company, that means there is a

significant risk that the company and by implication the Chinese government would have access

to that data.2 But this assumption misunderstands the commoditized market for cloud storage.

Technology companies like TikTok can contract for data storage from a range of providers. While

some forms of cloud-based services involve the cloud provider accessing the customer’s data (for

example, a company might contract with Google to provide not just storage space, but also the

Gmail email service), often times a company is simply contracting for “raw hardware” storage

space, where the customer provides its own software environment, including security controls. In

the latter scenario, the cloud provider may have physical access to the datacenter premises, but

industry-standard security protections help guard against any unauthorized access to the

customer’s software environment. Mr. Cloutier addresses several of these protections in his

declaration, including logical controls and data sharding.

       10.     The final respect in which the Commerce Memo misrepresents basic data security

principles pertains to the principle, discussed in my initial declaration, that data security is not a

binary switch that can be toggled on or off—it is always an exercise in risk mitigation in response

to an evolving threat landscape. It is a truism to state, as the Commerce Memo does, that




2
  Based on Mr. Cloutier’s supplemental declaration, it also appears that the Commerce Memo
misunderstood the precise nature of the services that TikTok purchased from CUA. According
to Mr. Cloutier’s declaration, CUA does not supply any servers or software, but rather only the
building and utilities such as electricity, in a leased facility with restricted physical access. As
Mr. Cloutier explains, this is an additional reason why the relationship with CUA does not
present the security risk asserted by the Commerce Memo.


                                                  5
Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 6 of 8
Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 7 of 8




            EXHIBIT 1
        Case 1:20-cv-02658-CJN Document 43-6 Filed 10/14/20 Page 8 of 8




               List of Public TikTok Materials Consulted and Reviewed In
             Preparation of September 21, 2020, Declaration of Steven Weber



Eric Han, Countering Hate on TikTok (Aug. 20, 2020), at https://newsroom.tiktok.com/en-
us/countering-hate-on-tiktok

Michael Beckerman, Our H2 2019 Transparency Report (July 9, 2020), at
https://newsroom.tiktok.com/en-us/our-h-2-2019-transparency-report

Michael Beckerman, An Update on our Virtual Transparence and Accountability Center
Experience (Sept. 10, 2020), at https://newsroom.tiktok.com/en-us/an-update-on-our-virtual-
transparency-and-accountability-center-experience

Roland Cloutier, TikTok’s Security and Data Privacy Roadmap (June 9, 2020), at
https://newsroom.tiktok.com/en-us/tiktoks-security-and-data-privacy-roadmap

Roland Cloutier, Our Approach to Security (April 28, 2020), at https://newsroom.tiktok.com/en-
us/our-approach-to-security

Statement on TikTok’s Content Moderation and Data Security Practices (Oct. 24, 2019), at
https://newsroom.tiktok.com/en-us/statement-on-tiktoks-content-moderation-and-data-security-
practices

Vanessa Pappas, Combating Misinformation and Election Interference on TikTok (Aug. 5, 2020),
at https://newsroom.tiktok.com/en-us/combating-misinformation-and-election-interference-on-
tiktok

Vanessa Pappas, Explaining TikTok’s Approach in the US (Nov. 5, 2019), at
https://newsroom.tiktok.com/en-us/explaining-tiktoks-approach-in-the-us

Vanessa Pappas, Introducing the TikTok Content Advisory Council (March 18, 2020), at
https://newsroom.tiktok.com/en-us/introducing-the-tiktok-content-advisory-council

Why We are Suing the Administration (Aug. 24, 2020), at https://newsroom.tiktok.com/en-
us/tiktok-files-lawsuit
